Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 1 of 16 PageID #: 276




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 CARLOS HUERTA HOMES IN, LLC,                   )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )      No. 1:19-cv-02653-JRS-TAB
                                                )
 MORRIS INVEST, LLC,                            )
 CLAYTON MORRIS,                                )
                                                )
                            Defendants.         )

                     Order on Motion to Dismiss (ECF No. 18)

    Invoking this Court's diversity jurisdiction, Plaintiff Carlos Huerta Homes IN,

 LLC ("Huerta Homes" or "Plaintiff") brings various common law claims against Mor-

 ris Invest, LLC and Clayton Morris (collectively, "Defendants"). (Compl., ECF No. 1.)

 Huerta Homes, an entity owned by Carlos Huerta, purchased a dilapidated single-

 family home in Indianapolis from Defendants. Plaintiff purchased the home as an

 investment property, intending to lease it and collect rent. Plaintiff alleges that De-

 fendants failed to fulfill their obligations by not rehabilitating the property, not se-

 curing tenants for the property, and not managing the property, leaving Plaintiff with

 an uninhabitable home. Huerta Homes brings the following causes of action: breach

 of contract, promissory estoppel, fraud/deception, conversion, negligence, and a vio-

 lation of the Indiana Deceptive Sales Consumer Act ("IDCSA").

    Defendants now move to dismiss pursuant to Federal Rule of Civil Procedure

 12(b)(6) for failure to state a claim upon which relief can be granted. For the following
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 2 of 16 PageID #: 277




 reasons, Defendants' Motion to Dismiss (ECF No. 18) is denied in part and granted

 in part.

                                     I.   Background 1

     Plaintiff's Complaint alleges that Clayton Morris is a co-founder and owner of

 Morris Invest. (Compl., ECF No. 1 at 2.) Morris formed Morris Invest to "help indi-

 viduals attain financial freedom and grow their personal wealth through passive in-

 come." (Id.) Morris, through Morris Invest, creates podcasts, YouTube videos, and

 blogs in which he discusses real estate and promotes its real estate program to poten-

 tial investors. (Id. at 4.) The program is marketed as a three-step wealth building

 plan. (Id.) First, Morris Invest holds a thirty-minute phone consultation with pro-

 spective investors to learn about their investment goals. (Id.) Next, the prospective

 investor selects one of the properties offered by Morris Invest. (Id.) Lastly, Morris

 handles the rehabilitation of the property, finds and secure tenants, and sells the

 property to the investor in a "rent-able" condition. (Id. at 4-5.) All the investor has

 to do is collect rent from the property. (Id. at 5.)

     In late 2017, after watching Clayton Morris's videos on YouTube, Mr. Huerta vis-

 ited the Morris Invest website and scheduled a call with its representatives. (Id. at

 9.) Mr. Huerta was then contacted by Morris Invest representatives James Frederico,

 Clayton Morris, and Nicole Morris, who told him that as a part of its "turnkey" pro-

 gram, Mr. Huerta could purchase a property in Indianapolis and within 60 days it




 1Consistent with the Rule 12(b)(6) standard, Plaintiff's non-conclusory allegations are taken
 as true for purposes of Defendants’ motion to dismiss.

                                              2
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 3 of 16 PageID #: 278




 would be rehabilitated and rented out. (Id.) Mr. Huerta lives in Prior Lake, Minne-

 sota. (Id. at 2.) On December 17, 2017, the Mr. Huerta purchased a recommended

 property at 871 West 25th Street, Indianapolis, Indiana for $49,000, inclusive of re-

 hab costs. (Id. at 9.) In November 2018, after unsuccessfully trying to get in touch

 with Defendants about the status of his property, Mr. Huerta drove to Indianapolis.

 (Id.) Mr. Huerta found that no rehabilitation work had been done on the property,

 and a tenant was living there paying $600 a month. Mr. Huerta had not received any

 of the rent money. (Id.) Mr. Huerta then spoke with Clayton Morris, who promised

 Mr. Huerta that he would take care of the problem. (Id.)

    Plaintiff later learned that different entities, Oceanpointe Investments Limited

 ("Oceanpointe") and BlueSky, were responsible for rehabilitating and renting out the

 property, and that Defendants were only marketers. (Id. at 5-7.) The Complaint

 incudes an excerpt of an email from "clayton@morrisinvest.com" that reads: "Yes sir

 we have many LLC's that we use to hold our acquisitions before rehab. And [Ocean-

 pointe] is just one of them we own."

    Defendants attach the Purchase Agreement ("Agreement") to its Brief in Support

 of its Motion to Dismiss. The Agreement does not contain any terms referencing re-

 habilitation of the property, nor any tenant related or property management services.

                                  II.   Legal Standard

    To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

 "enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dismiss,



                                             3
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 4 of 16 PageID #: 279




 the court takes the complaint's factual allegations as true and draws all reasonable

 inferences in the plaintiff's favor. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d

 1039, 1044 (7th Cir. 2019). The Court need not "accept as true a legal conclusion

 couched as a factual allegation." Papasan v. Allain, 478 U.S. 265, 286 (1986).

    "[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead itself

 out of court under a Rule 12(b)(6) analysis." Orgone Capital, 912 F.3d at 1044 (quot-

 ing Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995)); Bogie

 v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (quoting Hamilton v. O’Leary, 976

 F.2d 341, 343 (7th Cir. 1992)) (on a motion to dismiss "district courts are free to con-

 sider 'any facts set forth in the complaint that undermine the plaintiff’s claim'").

 "When a complaint fails to state a claim for relief, the plaintiff should ordinarily be

 given an opportunity . . . to amend the complaint to correct the problem if possible."

 Bogie, 705 F.3d at 608. Nonetheless, leave to amend need not be given if the amended

 pleading would be futile. Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962).

                                    III.   Discussion

    A. Breach of Contract

    Defendants argue that Plaintiff's breach of contract claim must be dismissed be-

 cause the Agreement has expired by its own terms, the Agreement does not contain

 any rehabilitation, tenant related, or property management obligations, and because

 Morris Invest is not a party nor a signatory to the Agreement. In response, Plaintiff

 argues that even though the parties closed on the property eleven days after the clos-

 ing deadline, (see Purchase Agreement, ECF No. 18-1 at 3 (“[t]he closing of the sale .



                                              4
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 5 of 16 PageID #: 280




 . . shall be on or before 12/06/2017 . . . or this Agreement shall terminate unless an

 extension of time is mutually agreed to in writing")), the parties went forward with

 the purchase of the property and conducted themselves as though the contract were

 still in force. Plaintiff also argues that Defendants' obligation to rehabilitate the

 property and provide tenant and property management services are implicit in De-

 fendants' statements that it was selling Plaintiff a "turnkey" property, meaning that

 the property was habitable, managed, and had tenants in place. Lastly, Plaintiff ar-

 gues that Morris Invest cannot disclaim liability because Plaintiff has "pleaded facts

 supporting an inference that Clayton Morris's signature of the purchase agreement

 was permitted and/or ratified by Morris Invest, and that Morris Invest accepted the

 benefits of the act." In reply, Defendants argue that Plaintiff cannot embellish the

 contractual obligations in the Agreement with the use of the word "turnkey" which

 does not appear in the Agreement. Defendants maintain that the terms of the Agree-

 ment are clear and unambiguous, rendering any extrinsic evidence inadmissible to

 add to, vary, or explain the terms of the contract.

    The Court may consider the Agreement in ruling on Defendants' Motion to Dis-

 miss. See Fed. R. Civ. Pr. 10(c) ("A copy of a written instrument that is an exhibit to

 a pleading is a part of the pleading for all purposes."); Mueller v. Apple Leisure Corp.,

 880 F.3d 890, 895 (7th Cir. 2018) (noting that it is "well-settled in this circuit that

 documents attached to a motion to dismiss are considered part of the pleadings if they

 are referred to in the plaintiff's complaint and are central to his claim."). Further,

 "[w]hen an exhibit incontrovertibly contradicts the allegations in the complaint, the



                                            5
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 6 of 16 PageID #: 281




 exhibit ordinarily controls, even when considering a motion to dismiss." Bogie v. Ros-

 enberg, 705 F.3d 603, 609 (7th Cir. 2013).

    Turning first to Morris Invest's argument that it is neither a party nor a signatory

 to the Agreement and therefore cannot be held liable in a breach of contract action,

 the Court disagrees. It is a fundamental principle of agency law that "[t]he acts of an

 agent, within the scope of the authority delegated to him, are deemed the acts of the

 principal. Whatever he does in the lawful exercise of that authority is imputable to

 the principal, and may be proven without calling the agent as a witness." Vicksburg

 & M. R. Co. v. O'Brien, 119 U.S. 99, 104 (1886). Plaintiff has pleaded sufficient facts

 supporting the inference that Clayton Morris signed the agreement as an agent of

 Morris Invest. The Complaint alleges that Clayton Morris is a co-founder and owner

 of Defendant Morris Invest. (Compl., ECF No. 1 at 2.) The Complaint also makes

 several factual allegations that Morris Invest was involved in the real estate program

 that forms the basis of this lawsuit. (See Id. at 4) ("Morris Invest lures potential

 investors by advocating its program through blogs, YouTube videos, and a podcast");

 (Id.) ("Morris Invest persuades investors to participate in its program by claiming to

 have been founded on a three-step wealth building plan"); (Id. at 5) ("Plaintiff was

 told by Defendants that Morris Invest would handle everything pertaining to the

 Rental Properties"). Moreover, Morris Invest is named in and benefits from the

 Agreement. The Agreement contains a non-disparagement clause, which states:

 "Buyer agrees to not make any statement whether written or oral, that disparage,

 defame or otherwise libel Morris Invest or any of its affiliated companies or any of its



                                              6
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 7 of 16 PageID #: 282




 current or former employees." (Agreement, ECF No. 19-1 at 4.) The Complaint's

 allegations that Morris Invest marketed and facilitated the real estate program, as

 well as the fact that the Agreement names Morris Invest supports the inference that

 Plaintiff entered into the contract with Morris Invest. Plaintiff may proceed with its

 breach of contract claim against both Clayton Morris and Morris Invest.

    However, as the Agreement does not contain any provisions requiring Defendants

 to rehabilitate the property, identify, screen, and secure tenants, or manage the prop-

 erty, these claims must be dismissed. Plaintiff argues that even though the Agree-

 ment does not include express terms regarding these obligations, that does not negate

 the possibility that the parties entered into an agreement regarding those matters at

 some point. But the Agreement contains an integration clause, which provides: "This

 Agreement constitutes the sole and only agreement of the parties and supersedes any

 prior understandings or written or oral agreements between the parties' respecting

 the transaction and cannot be changed except by their written consent." (Agreement,

 ECF No. 1-1 at 5.) Plaintiff has not alleged that the Agreement was changed by both

 parties' written consent, as required by the Agreement and the Indiana Statute of

 Frauds. See IND. CODE § 32-21-1-1.

    Plaintiff's reliance on Neurology & Pain Mgmt. Assocs., P.C. v. Bunin, No. 3:17-

 CV-035 JD, 2018 WL 3830059 (N.D. Ind. Aug. 13, 2018), is unpersuasive. In Bunin,

 the Court found that the plaintiff had stated sufficient facts to support a plausible

 claim for breach of contract, despite the fact that the contract lacked signatures and

 contained blank spaces regarding the defendant's compensation and scope of work.



                                           7
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 8 of 16 PageID #: 283




 Id. at *3. The Court reasoned that the plaintiff sufficiently alleged that the parties

 accepted and acted pursuant to the contract's terms, despite the lack of signature and

 blank spaces. Id. In contrast, Huerta Homes has not alleged facts that would support

 a plausible claim for breach of contract regarding securing tenants and managing the

 property. The Agreement contains no language regarding these obligations and spe-

 cifically states that the Agreement is the sole and only agreement of the parties.

    Because the Agreement does not contain any obligations requiring Defendants to

 rehabilitate the property, secure tenants, or manage the property, the Court need not

 address Defendants' argument that the contract has expired. Accordingly, Plaintiff's

 breach of contract claim is dismissed.

    B. Promissory Estoppel

    Plaintiff alleges that "Defendants made a clear and unambiguous promise to

 Plaintiff that Defendants would sell the Rental Property to Plaintiff, rehabilitate the

 properties, identify tenants, screen tenants, secure tenants, manage the Rental Prop-

 erty, and provide rent checks to Plaintiff" and that Plaintiff reasonably and foresee-

 ably relied on those promises to their detriment. (Compl., ECF No. 1 at 10.) Defend-

 ants argue that Plaintiff's promissory estoppel claim must be dismissed because

 Plaintiff did not plead Defendants' alleged fraudulent actions with particularity, as

 required by Federal Rule of Civil Procedure 9(b) and because Indiana law does not

 permit claims for promissory estoppel that are founded on a written contract between

 the parties. Plaintiff disputes that it must comply with 9(b)'s heightened pleading




                                           8
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 9 of 16 PageID #: 284




 standard, and argues that if it had to, it has sufficiently pleaded the "who, what,

 where, when, and how" of the fraud.

    "[A] party asserting promissory estoppel must establish five elements: (1) a prom-

 ise by the promissor (2) made with the expectation that the promisee will rely thereon

 (3) which induces reasonable reliance by the promisee (4) of a definite and substantial

 nature and (5) injustice can be avoided only by enforcement of the promise." Grdinich

 v. Plan Comm'n for Town of Hebron, 120 N.E.3d 269, 279 (Ind. Ct. App. 2019) (inter-

 nal quotation marks and citations omitted). However, promissory estoppel permits

 recovery only where no contract in fact exists. Indiana Bureau of Motor Vehicles v.

 Ash, Inc., 895 N.E.2d 359, 367 (Ind. Ct. App. 2008). Plaintiff's promissory estoppel

 claim "emerge[s] out of a pattern of fraudulent conduct [Plaintiff] insinuates the [De-

 fendants] engaged in." Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 950 (7th Cir.

 2013). Therefore, this claim falls under the Rule 9(b) requirement that allegations of

 fraud must be plead with particularity. Id. To comply with Rule 9(b), "a plaintiff

 must state with particularity the circumstances constituting fraud[,] meaning 'de-

 scribing the who, what, when, where, and how' of the fraud." Id. (quoting Anchor-

 Bank, FSB v. Hofer, 649 F.3d 610, 615 (7th Cir. 2011)) (internal quotation marks

 omitted).

    Because the Court found no contract to exist relating to rehabilitation of the prop-

 erty and tenant and management services, Plaintiff may pursue these claims under

 a promissory estoppel cause of action. Plaintiff has sufficiently pleaded the promises

 to secure tenants and manage the property. The Complaint alleges that Plaintiff



                                           9
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 10 of 16 PageID #: 285




  purchased the property to be used as a rental property for the purpose of generating

  passive income, and Defendants promised Plaintiff that they would rehabilitate the

  property, find, screen, and secure tenants, and manage the property. (Compl., ECF

  No. 1 at 7.) Plaintiff also makes these allegations with sufficient particularity. Plain-

  tiff alleges that in December 2017, Mr. Huerta spoke with Defendants' representa-

  tives, James Frederico, Clayton Morris, and Nicole Morris, and was told that there

  were "turnkey" properties available for purchase in Indianapolis and that Defendants

  would handle the rehabilitation, securing tenants, and managing the property.

  (Compl, ECF No. 1 at 7-9.) These allegations include the who (James Frederico, Clay-

  ton Morris, and Nicole Morris), when (December 2017), what (Defendants would re-

  habilitate the property, manage the property, and secure tenants), the how and where

  (on the phone). It is reasonable to infer that Plaintiff would not have purchased a

  property in a different state if it was not also promised that Defendants would handle

  the tenant and management related services. At this stage, Plaintiff has alleged

  enough facts to state a claim that Defendants promised to secure tenants and manage

  the property. Therefore, Plaintiff may proceed with its promissory estoppel claim.

     C. Fraud/Deception

     Plaintiff alleges that Defendants knowingly and intentionally made false state-

  ments of important existing facts, including that Defendants would sell the rental

  property to Plaintiff, rehabilitate the property, identify tenants, screen tenants, se-

  cure tenants, manage the rental property and provide rent checks to Plaintiff. De-

  fendants argue that Plaintiff has not pleaded fraud with the specificity required by



                                             10
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 11 of 16 PageID #: 286




  Rule 9(b), that the alleged misrepresentations relate to future conduct or opinion and

  therefore cannot be the subject of a claim for fraud, and that the fraud claim is merely

  a repackaged version of its breach of contract claim. In response, Plaintiff sets out

  the "who, what, where, when, and how" of its fraud claim, and argues that Defend-

  ants' statements were not promises of future conduct but statements of existing fact

  about the nature of the investment product Defendants sold to Plaintiff.

     Under Indiana Law, a claim for fraud exists when there is "a material misrepre-

  sentation of past or existing fact made with knowledge of or reckless disregard for the

  falsity of the statement, and the misrepresentation [is] relied upon to the detriment

  of the relying party." Colonial Penn Ins. Co. v. Guzorek, 690 N.E.2d 664, 675 (Ind.

  1997) (citations omitted). "Actual fraud may not be based on representations of future

  conduct, on broken promises, or on representations of existing intent that are not

  executed." Am. Heritage Banco, Inc. v. McNaughton, 879 N.E.2d 1110, 1115 (Ind. Ct.

  App. 2008), as modified (Nov. 13, 2008) (citing Wallem v. CLS Indus., Inc., 725 N.E.2d

  880, 889 (Ind. Ct. App. 2000)).

     Plaintiff's allegations include statements that Defendants "would handle every-

  thing pertaining to the Rental Properties," (Compl., ECF No. 1 at 5), that the property

  "would be rehabbed by Morris Invest," (id. at 7), that "Defendants would find, screen,

  and secure tenants for the Rental Property," (id.), and that Plaintiff "would receive a

  turnkey Rental Property, complete with paying tenant and property management

  services," (id.). These statements are not statements of existing fact. According to

  the Complaint, Defendants did not represent that the property was already rehabbed



                                            11
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 12 of 16 PageID #: 287




  or that they had already secured tenants. Instead, Defendants made promises that

  they did not keep and representations of what may have once been their intent but

  that were never executed. A claim of fraud cannot be based on statements of future

  conduct, and therefore Plaintiff's fraud/deception claim is dismissed.

     D. Conversion

     Plaintiff alleges that Defendants converted the funds, $49,000, paid by Plaintiff

  to Defendants "specifically and expressly for the purpose of rehabilitation of the

  Rental Property." (Compl., ECF No. 1 at 13.) Defendants argue that this claim must

  be dismissed because Indiana law does not allow for a conversion claim to be brought

  alongside a breach of contract claim. Defendants also argue that, even if the two

  claims could be brought together, Plaintiff cannot establish a "determinate sum" that

  was converted, because the amount alleged includes both the property and alleged

  services.

     In response to Defendant's argument that Indiana law does not allow for a con-

  version claim to be brought alongside a breach of contract claim, Plaintiff states: "Be-

  cause parties may plead claims in the alternative, Plaintiff has pled factual allega-

  tions sufficient to support claims for promissory estoppel, fraud, and negligence[.]"

  (Pl. Br., ECF No. 27 at 23.) Thus, Plaintiff's brief appears to concede that conversion

  and breach of contract claims may not be brought together, especially given the open-

  ing sentence of this section of the brief: "Defendants argue that Plaintiff cannot bring

  tort claims for promissory estoppel, fraud, conversion, and negligence alongside its

  contract claims." (Id.) Regardless, by not responding to Defendant's argument that



                                            12
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 13 of 16 PageID #: 288




  breach of contract and conversion claims may not be brought alongside each other,

  Plaintiff has waived any argument to the contrary. See Firestone Fin. Corp. v. Meyer,

  796 F.3d 822, 825 (7th Cir. 2015) (a party generally forfeits an argument or issue not

  raised in response to a motion to dismiss).

     E. Negligence

     Plaintiff alleges that Defendants owed Plaintiff a duty to "properly screen, hire,

  retain, and supervise the company it engaged to perform the services it promised

  Plaintiff" and to "[t]ake appropriate steps and implement appropriate measures and

  policies to learn of and correct Oceanpointe and other entities' failure to rehabilitate

  the property, locate tenants for the property, manage the property, and perform other

  services promised by Defendants to Plaintiff." Defendants argue that Plaintiff has

  not sufficiently alleged that Defendants owed Plaintiff a duty, nor has it alleged the

  existence of an employer-employee relationship between Defendants and Ocean-

  pointe or other entities from which such a duty would arise. Defendants also argue

  that Plaintiff's claim is barred by the economic loss doctrine, which only allows for

  recovery of damage for personal injury or damage to property under a negligence

  claim. In response, Plaintiff argues that it specifically pleaded that Defendants owed

  Plaintiffs a duty to "take appropriate steps and implement appropriate measures and

  policies to learn of and correct Oceanpointe's and other entities' failure to rehabilitate

  the Properties, locate tenants for the Properties, [and] manage the Property." Plain-




                                             13
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 14 of 16 PageID #: 289




  tiffs dispute that the economic loss doctrine applies, arguing that they alleged De-

  fendants' negligence "was the proximate cause of physical damage to the Properties

  because the Properties remained empty, neglected, and unmaintained."

     Under Indiana law, a claim for negligent retention and supervision—which Plain-

  tiff appears to allege—has three elements: “1) a duty of care owed by an employer to

  a third person; 2) a breach of that duty; and 3) injury to the third person proximately

  caused by the employer’s breach." Scott v. Retz, 916 N.E.2d 252, 257 (Ind. Ct. App.

  2009). The question of whether a duty exists is a question of law for the Court to

  decide. See Rogers v. Martin, 63 N.E.3d 316, 321 (Ind. 2016). Plaintiff has failed to

  allege the existence of a duty Defendants owed the Plaintiff. Plaintiff's Complaint

  alleges that Defendants' failed to take appropriate steps to supervise Oceanpointe

  and other entities and correct their failures, but has not alleged a master/servant or

  employer/employee relationship between Defendants and the other entities, nor do

  the allegations clearly set forth the mechanics of the relationship such that the Court

  could infer the existence of an employer/employee relationship. Plaintiff does not

  allege that Oceanpointe and/or the other entities were under Defendants' control or

  that Defendants had the power to hire, fire, or otherwise supervise the entities. In

  sum, Plaintiff fails to allege the existence of a relationship (or facts allowing the Court

  to infer such a relationship) between Defendants and Oceanpointe or the other un-

  named entities that would create a duty owed by Defendants. Therefore, Plaintiff's

  negligence claim is dismissed.




                                              14
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 15 of 16 PageID #: 290




     F. Indiana Deceptive Consumer Sales Act

     Plaintiff asserts Defendants have violated the Indiana Deceptive Consumer Sales

  Act (IDCSA), alleging that Defendants "intentionally and materially misrepresented

  to Plaintiff the nature of the program offered by Defendants and the nature of the

  investment products sold to Plaintiff." (Compl., ECF No. 1 at 16.) The IDCSA pro-

  hibits a supplier from committing an unfair, abusive, or deceptive act, omission, or

  practice in connection with a consumer transaction. IND. CODE § 24-5-0.5-3. A con-

  sumer transaction is defined as "a sale, lease, assignment, award by chance, or other

  disposition of an item of personal property, real property, a service, or an intangible

  . . . to a person for purposes that are primarily personal, familial, charitable, agricul-

  tural, or household, or a solicitation to supply any of these things." IND. CODE § 24-

  5-0.5-2(a)(1).

     Defendants argue that the sale of the property to Plaintiff was not a consumer

  transaction because Plaintiff purchased it for the purpose of investment, not personal

  use. Plaintiff maintains that the deceptive sales act was not the sale of the property

  but the sale of the investment program, which was a consumer transaction. The

  Court disagrees. Although Plaintiff may have purchased the property as a part of an

  investment program, the only transaction alleged is the sale of the property. Plaintiff

  has not alleged that the investment program was a separate transaction, or that the

  purchase of the property was also payment to join an investment program. The pur-

  chase of the property was not a "consumer transaction" as defined by the statute. The




                                             15
Case 1:19-cv-02653-JRS-TAB Document 36 Filed 06/19/20 Page 16 of 16 PageID #: 291




  Complaint makes this clear, alleging that Plaintiff purchased a "real estate invest-

  ment property" (Compl., ECF No.1 at 2), and that the property was "to be used as a

  rental property for the purpose of generating 'passive' rental income to Plaintiff." (Id.

  at 7.) An investment property purchased to generate passive income cannot be clas-

  sified as a transaction that has a "personal, familial, charitable, agricultural, or

  household" purpose. Accordingly, Plaintiff's claim under the IDCSA is dismissed.

                                    IV.    Conclusion

      For the reasons stated above, Defendants' motion to dismiss is denied in part

  and granted in part. Plaintiff's breach of contract claim is dismissed. Plaintiff's

  fraud/deception claim is dismissed.       Plaintiff's conversion claim is dismissed.

  Plaintiff's negligence claim is dismissed. Plaintiff's claim under the Indiana Decep-

  tive Consumer Sales Act is dismissed. However, Plaintiff is allowed twenty-one

  days within which to file an amended complaint to address the deficiencies identified

  in this order, provided Plaintiff can do so consistent with counsel's obligations under

  Fed. R. Civ. P. 11. Otherwise, these claims will be dismissed.

     Plaintiff's promissory estoppel claim may proceed. The parties are encouraged

  to confer with the Magistrate Judge regarding settlement prior to trial.


     SO ORDERED.

        Date: 6/19/2020




  Distribution via CM/ECF to all registered parties.


                                             16
